                                 IN THE UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF TENNESSEE
                                           AT CHATTANOOGA

     UNITED STATES OF AMERICA                                  )
                                                               )
                             Plaintiff,                        )
                                                               )        1:13-cr-132
     v.                                                        )
                                                               )        Judge Collier
     DAVID CROSS                                               )
                                                               )
                             Defendant.                        )


          SUPPLEMENTAL MOTION TO REDUCE SENTENCE PURSUANT TO 18 U.S.C.
                                § 3582(c)(1)(A)(i)
                    FOR IMMEDIATE COMPASSIONATE RELEASE

            The defendant, David Cross, by and through counsel, respectfully moves this Court

     pursuant 18 U.S.C. § 3582(c)(1)(A)(i) for an order reducing his sentence to time served based on

     his diagnosis of a pulmonary embolism in addition to other serious health issues. Mr. Cross

     would show the Court the following:

            1.      Mr. Cross’s request for compassionate release to the warden of United States

     Medical Center for Federal Prisoners was denied on June 4, 2020. (Doc No. 123 at 3)

            2.      Mr. Cross is within the group of people the Centers for Disease Control and

     Prevention (“CDC”) has categorized as most-at-risk for contracting and suffering life-threatening

     complications of COVID-19. The CDC lists the following people who are at higher risk: older

     adults, those with heart disease, diabetes, and lung disease. 1

            3.      Pursuant to the First Step Act, the Court has the authority to determine whether

     “extraordinary and compelling reasons” warrant a sentence reduction after consideration of



 1
     https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/high-risk-complications.html




Case 1:13-cr-00132-CLC-SKL Document 126 Filed 09/17/20 Page 1 of 6 PageID #: 569
  sentencing factors under 18 U.S.C. § 3553(a) and the Sentencing Commission’s policy statement

  on reduction of sentence in U.S.S.G. § 1B1.13.

          4.     Because Mr. Cross’ circumstances fall within the Sentencing Commission’s

  standards for reduction of sentence based on his medical condition as described in Application

  Note 1(A)(i) of U.S.S.G. § 1B1.13, it is respectfully requested that the Court grant a sentence

  reduction to time served and modify the terms of supervised release to accommodate the release

  plan.

          5.     The proposed release plan is for Mr. Cross to live with his mother in Hamilton

 County, Tennessee.

                                      Court’s Authority to Act

           On December 21, 2018, the First Step Act became law. Among the criminal justice

  reforms, Congress amended 18 U.S.C. § 3582(c)(1)(A)(i) to provide the sentencing judge

  authority to consider a defense motion for reduction of sentence under the subsection when the

  client exhausted all available administrative remedies by seeking compassionate release through

  the BOP. Mr. Cross’s administrative request for compassionate release was denied by the

  Warden on May 4, 2020.

                 Sentence Reduction Authority Under 18 U.S.C. § 3582(c)(1)(A)(i)

           This Court has discretion to reduce the term of imprisonment imposed in this case based

  on § 3582(c)(1)(A)(i), which states in relevant part that the Court “may reduce the term of

  imprisonment, after consideration of the factors set forth in section 3553(a) to the extent they are

  applicable, if it finds that extraordinary and compelling reasons warrant such a reduction[.]”

  Pursuant to the requirement of 28 U.S.C. § 994(t), as authorized by 28 U.S.C. § 994(a)(2)(C), the


                                                   2




Case 1:13-cr-00132-CLC-SKL Document 126 Filed 09/17/20 Page 2 of 6 PageID #: 570
  Sentencing Commission promulgated a policy statement that sets out the criteria and examples

  of “extraordinary and compelling reasons” in U.S.S.G. § 1B1.13 that include Mr. Cross’s

  circumstances:

         The defendant is suffering from a terminal illness (i.e., a serious and advanced
         illness with an end of life trajectory). A specific prognosis of life expectancy (i.e.,
         a probability of death within a specific time period) is not required. Examples
         include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
         stage organ disease, and advanced dementia.

         The Defendant is at least 65 years old; (ii) is experiencing serious deterioration in
         physical or mental health because of the aging process; and (iii) has served at
         least 10 years or 75 percent of his or his term imprisonment, whichever is less.

  U.S.S.G. § 1B1.13, comment. n.1(A)(i) (Nov. 1, 2016). The Court’s exercise of sentencing

  discretion based on the extraordinary and compelling reasons depends on both Mr. Cross’s

  current medical condition and the factors set forth in Section 3553(a) to the extent that they are

  applicable.

                                Factual and Procedural Background

        On February 9, 2019, Mr. Cross entered a guilty plea to count one: violating 18 U.S. Code

 §§ 2, 2113(a) and (d); and count two: violating 18 USC §924(c)(1)(A)(iii). (Doc. No. 849) His

 expected release date is November 25, 2028.

         Mr. Cross’s current health problems consist of end-stage renal disease, chronic

  obstructive pulmonary disease, Diabetes type II insulin dependent, anemia in chronic kidney

  disease, Polyneuropathy in diabetes, Thrombocytopenia, Obesity, Diabetic Retinopathy,

  hypertension, and he receives dialysis treatment. (Doc. 123, pp. 4-17). Given the recent

  developments of the spread of COVID-19, it is important to note that Mr. Cross has long-term,

  pre-existing medical conditions; medical conditions which the CDC lists as risk factors for


                                                    3




Case 1:13-cr-00132-CLC-SKL Document 126 Filed 09/17/20 Page 3 of 6 PageID #: 571
     developing more severe COVID-19 complications were he to contract the virus.

           As of September 17, 2020, the new strain of coronavirus which causes COVID-19, has

 infected over 6.6 million people, leading to at least 196,00 deaths in the United States. 2 These

 numbers have not only risen, but have exponentially compounded just in the past few weeks. The

 United States has surpassed any other country in the world for numbers of positive cases.

           Individuals at higher risk of dying from COVID-19 include adults over 60 years old and

 people with chronic health conditions such as lung disease, heart disease, hypertension (high blood

 pressure) and diabetes. The CDC has issued guidance that individuals at higher risk should take

 immediate preventative actions, including avoiding crowded areas and staying home as much as

 possible. 3 The latest report from the BOP reports 13,583 federal inmates have tested positive for

 the disease along with 1,596 staff members. 4 120 Federal inmates have died from the disease, as

 well as two BOP staff members. Id.

           As part of the First Step Act, Congress removed a major obstacle from judicial review of

 sentences to determine whether conditions such as terminal illness made a sentence reduction

 “sufficient, but not greater than necessary,” under 18 U.S.C. § 3553(a). Under the Act, this Court is

 afforded the power to make the § 3553(a) determination of whether the remaining six months of

 Mr. Cross’ sentence, his terminal illness, and other debilitating conditions, is “sufficient, but not

 greater than necessary,” to accomplish the goals of sentencing.

     A.    Mr. Cross’s Illness Constitutes Extraordinary and Compelling Reasons Warranting a
           Sentence Reduction.

           Mr. Cross easily meets the threshold requirement of “extraordinary and compelling


 2 https://covid.cdc.gov/covid-data-tracker/#cases_totalcases
 3
   People at Risk for Serious Illness from COVID-19, CDC (March 12, 2020) at https://bit.ly/2vgUt1P.
 4
   Available at https://www.bop.gov/coronavirus/index.jsp (last visited September 1, 2020).
                                                          4




Case 1:13-cr-00132-CLC-SKL Document 126 Filed 09/17/20 Page 4 of 6 PageID #: 572
     reasons” because his chronic obstructive pulmonary disease, and end-stage renal disease makes

     it much more likely that should Mr. Cross contract the virus, he would die. In addition,

     hypertension and obesity are both conditions alone that greatly increase the risk of death in

     persons contracting the virus. A recent study has found people with obesity who contracted

     COVID-19 were 113% more likely than healthy people to be hospitalized, 74% more likely to be

     admitted to an ICU, and 48% more likely to die. 5 Also, Thrombocytopenia is a serious

     condition, as palates are needed for blood to clot, so Mr. Cross is at an increased risk of losing

     large amounts of blood should he be injured. Lastly, the CDC has identified eight medical

     conditions that are at in increased risk of severe illness or death, and Mr. Cross has four of those

     conditions. Arguably, any single condition alone would constitute an extraordinary and

     compelling reason, but taken together Mr. Cross easily meets the threshold requirement.

 B.         With Full Consideration of the § 3553(a) Factors, Mr. Cross’ Time Served
            Constitutes a Sentence Sufficient But Not Greater Than Necessary To Accomplish
            The Goals Of Sentencing.

             Under § 3553(a), the extraordinary and compelling reasons, as interpreted by the BOP

     and Sentencing Commission descriptions, warrant a sentence reduction based on Mr. Cross’s

     characteristics, in particular his need for an effective and supportive environment for medical

     care, and the accomplishment of the deterrence and public safety purposes of sentencing. Mr.

     Cross’s medical conditions are so severe that the community would not be at risk should he be

     released from the Bureau of Prisons. Particularly when considering Mr. Cross needs dialysis

     treatments to live, and he is losing his vision due to complications of type II diabetes.




 5
     https://onlinelibrary.wiley.com/doi/full/10.1111/obr.13128
                                                            5




Case 1:13-cr-00132-CLC-SKL Document 126 Filed 09/17/20 Page 5 of 6 PageID #: 573
                                             Conclusion


        Congress expanded the compassionate release provisions in the First Step Act to reflect

 evolving societal values against mass incarceration and inadequate prison conditions.

 Compassionate release, as its name suggests, is meant to inject some degree of humanity into a

 sometimes harsh system. In addition to meeting the criteria for a compassionate release, Mr.

 Cross’ chronic and serious health conditions put him at an increased risk for contracting and

 experiencing serious complications from COVID-19, including possible death.

         For the foregoing reasons, Mr. Cross respectfully requests that the Court grant a

  reduction in his sentence to time served and amend the conditions of supervised release as

  requested.




                                                      Respectfully submitted,

                                                      FEDERAL DEFENDER SERVICES
                                                      OF EASTERN TENNESSEE, INC.

                                                      By s/J. Damon Burk
                                                              J. Damon Burk
                                                              WSBA: 41352
                                                              Assistant Federal Defender
                                                              835 Georgia Avenue, Suite 600
                                                              Chattanooga, Tennessee 37402
                                                              (423) 756-4349




                                                  6




Case 1:13-cr-00132-CLC-SKL Document 126 Filed 09/17/20 Page 6 of 6 PageID #: 574
